DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicant Amendments/Arguments
Applicant:  Remarks: 103 Rejections: Applicant has incorporated subject matter previously indicated as allowable.
Examiner: Applicant’s arguments and amendments are persuasive. Claims 1, 8, 15 have been indicated as containing allowable subject matter.
Applicant:  Remarks: 101 Rejections: Applicant has amendment claims. 
Examiner: Applicant’s arguments and amendments are persuasive.


Allowed Claims
Claims 1, 8, 15 are allowed. Therefore dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, 20-21 are allowed, as they are dependent upon an allowed claim.

Claims 1, 8, 15, contain allowable subject matter. Therefore dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, 20-21 contain allowable subject matter, as they depend from one of claims 1, 8, 15, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a method for streaming video content using buffers, the method comprising: transmitting, from a user device to a server, a request to stream a video content item; receiving, at the user device from the server, a predicted abandonment distribution that indicates a plurality of likelihoods of a user of the user device stopping presentation of the video content item at a corresponding plurality of presentation time points of the video content item, wherein the predicted abandonment distribution is normalized to a duration of the video content item; receiving, at the user device from the server, a first portion of the video content item; storing the first portion of the video content item in a buffer of the user device having a first size; causing the video content item to be presented by the user device; determining a second size of the buffer based on the predicted abandonment distribution; modifying a size of the buffer to the second size; requesting a second portion of the video content item from the server based on the second size of the buffer; receiving the second portion of the video content item from the server; and storing the second portion of the video content item in the buffer of the second size while continuing presentation of the video content item.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426